BURGER, Circuit Judge
(concurring).
I agree with all that Judge EDGER-TON has said, but I think the proceedings before the Alcoholic Beverage Control Board call for some comment.
Aside from the refusal of the Board to consider signatures of owners on Form 14(a), the record discloses other instances of the arbitrary Board action. The Board did not define the “neighborhood” for purposes of § 14(a) 5 until after the hearing was over. It determined the total population of the neighborhood also after the record was closed by multiplying the number of houses within the area, as defined ex parte by the Board, by a figure of 2.4 obtained from the Census Bureau ex parte. These and many other deficiencies suggest an absence of an adequate hearing.
In turn this vital failure stems from the Board’s lack of adequate rules and regulations, which are required by the statute. § 14(b). Judge Youngdahl dealt with this aspect of the case extensively in his memorandum supporting the preliminary injunction. He pointed out — and I think correctly — the vice inherent in the absence of published regulations. Without regulations prescribing procedures and forms, a citizen who wishes to exercise his right to object is at a loss as to how he must proceed. In this case, for instance, the Board several times chided appellants for their failure to conform with what the Board thought was “proper procedure.” Yet the only published regulation concerning procedures before the Board sheds no light whatever on any procedural aspect except: “The protestants shall have the right to open and close the argument.”
Nos. 14645, 14786, 14697 dismissed. No. 14703 reversed.